Citation Nr: 0932180	
Decision Date: 08/27/09    Archive Date: 09/04/09	

DOCKET NO.  06-22 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for chronic headaches, 
on a direct basis, or as secondary to a service-connected 
right shoulder disability and/or hypertension.  

2.  Entitlement to service connection for diabetes mellitus, 
on a direct basis, or as secondary to a service-connected 
right shoulder disability or hypertension, or a chronic 
headache disorder.  

3.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.  

4.  Entitlement to a increased (compensable) evaluation for 
the residuals of right shoulder acromioclavicular joint 
separation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to 
November 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

Upon review of this case, it would appear that, in addition 
to the issues currently on appeal, the Veteran seeks 
entitlement to service connection for depression.  Inasmuch 
as that issue has not been developed or certified for 
appellate review, it is  not for consideration at this time.  
It is, however, being referred to the RO for clarification, 
and, if necessary, appropriate action.  

This appeal is being is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.


REMAND

The Veteran in this case seeks service connection for a 
chronic headache disorder, as well as for diabetes mellitus.  
In pertinent part, it is contended that the Veteran's current 
headaches had their origin during his period of active 
military service, or, in the alternative, are in some way 
causally related to his service-connected right shoulder 
disability or hypertension.  It is further contended that the 
Veteran's diabetes mellitus had its origin during his period 
of active military service, or, in the alternative, that it 
is in some way causally related to his service-connected 
right shoulder disability or hypertension, or (currently 
nonservice-connected) headaches.  Finally, it is contended 
that current manifestations of the Veteran's service-
connected hypertension and right shoulder disability are more 
severe than presently evaluated, and productive of a greater 
degree of impairment than is reflected by the respective 
schedular evaluations now assigned.  

In that regard, during the course of a hearing before the 
undersigned Veterans Law Judge in May 2009, the Veteran and 
his accredited representative argued that he continued to 
experience increasing disability as a result of his service-
connected right shoulder disability and hypertension.  
However, a review of the record discloses that the Veteran 
last underwent a VA examination of his right shoulder for 
compensation purposes in January 2005, more than four years 
ago.  In like manner, the most recent VA compensation 
examination conducted for the purpose of evaluating the 
severity of the Veteran's service-connected hypertension 
occurred in May 2006, more than three years ago.  Under the 
circumstances, the Board is of the opinion that additional, 
more contemporaneous examinations would be appropriate prior 
to a final adjudication of the Veteran's claims for increased 
evaluations for his service-connected hypertension and right 
shoulder disability.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); see also 
VAOPGCPREC 11-95 (April 7, 1995).  

As regards the nature and etiology of the Veteran's claimed 
diabetes mellitus, and the current severity of his service-
connected right shoulder disability and hypertension, the 
Board further notes that, at the time of the aforementioned 
hearing before the undersigned Veterans Law Judge in 
May 2009, the Veteran indicated that he had in the past and 
continued to see his private physician for treatment of his 
hypertension, diabetes mellitus, and right shoulder 
disability, with the most recent treatment having occurred in 
January 2009.  See Transcript, p. 10.  However, a review of 
the Veteran's file discloses that the most recent record of 
treatment from that physician is dated in August 2006, more 
than three years ago.  Under the circumstances, the Board is 
of the opinion that recent records of treatment from the 
Veteran's private physician must be procured prior to a final 
adjudication of his current claims for service connection and 
increased ratings.  

Finally, during the course of the aforementioned May 2009 
hearing before the undersigned Veterans Law Judge, the 
Veteran for the first time argued that his current headaches 
were in some way proximately due to, the result of, or 
aggravated by service-connected hypertension.  See 
Transcript, pp. 12-13.  Significantly, prior to that time, 
the Veteran had argued only that his headaches had their 
origin during his period of active military service, or, in 
the alternative, that they were in some way causally related 
to his service-connected right shoulder disability.  Under 
the circumstances, appropriate development of the issue of 
entitlement to service connection for headaches as secondary 
to service-connected hypertension must be undertaken prior to 
a final adjudication of the Veteran's potential entitlement 
to compensation benefits.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should contact the above-
referenced private physician, which is to 
say, Dr. Cedric L. Coleman, whose office 
is located at 9730 S. Western Avenue, 
Suite 405, Evergreen Park, Illinois  
60805, with a request that he provide 
copies of any and all records of 
treatment of the Veteran subsequent to 
August 2006, the date of the most recent 
treatment of record.  The Veteran should 
be requested to sign the necessary 
authorization for release of those 
private medical records to VA.  All 
attempts to procure such records should 
be documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  In addition, 
the Veteran and his representative should 
be informed of any such problem.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to November 2008, the date of 
the most recent evidence of record, 
should then be obtained and incorporated 
in the claims folder.  Once again, the 
Veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to VA.  All 
attempts to procure such records should 
be documented in the file.  If the RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the file.  Once again, the 
Veteran and his representative should be 
informed of any such problem.  

3.  The Veteran should then be afforded 
additional VA examinations by appropriate 
specialists in order to more accurately 
determine the exact nature and etiology 
of his claimed headaches and diabetes, 
and the current severity of his service-
connected hypertension and right shoulder 
disability.  The RO/AMC is advised that 
the Veteran must be given adequate notice 
of the date and place of any requested 
examinations, and a copy of all such 
notifications must be associated with the 
claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination or examinations 
without good cause may have an adverse 
effect on his claims.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the 
aforementioned examinations, the 
appropriate examiner or examiners should 
specifically comment as to whether the 
Veteran currently suffers from a chronic, 
clinically-identifiable headache 
disorder, and, if so, whether that 
disorder is as likely as not proximately 
due to, the result of, or aggravated by 
the Veteran's service-connected 
hypertension.  The appropriate examiner 
or examiners should, additionally, 
specifically comment as to whether the 
Veteran's diabetes mellitus is as likely 
as not proximately due to, the result of, 
or aggravated by his service-connected 
right shoulder disability.  Finally, 
following completion of the 
aforementioned examinations, the 
appropriate examiner or examiners should 
specifically comment regarding the 
severity of the Veteran's service-
connected hypertension and right shoulder 
disability, to include a description of 
whether the Veteran's hypertension is, at 
present, well controlled with medication.  
As regards the Veteran's right shoulder 
disability, the appropriate examiner 
should specifically comment regarding the 
severity of that disability, to include 
any and all limitation of motion, as well 
as any functional loss associated with 
pain, weakened movement, excess 
fatigability, incoordination, swelling, 
and deformity or atrophy of disuse.  The 
examiner should also discuss factors 
associated with the disability, such as 
objective indications of pain or pressure 
on manipulation.  In addition, the 
examiner should inquire as to whether the 
Veteran experiences flare-ups associated 
with his service-connected right shoulder 
disability.  To the extent possible, any 
additional functional loss or limitation 
of motion attributable to such flare-ups 
should be described.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination reports.  

4.  The RO/AMC should then review the 
Veteran's claims for service connection 
for chronic headaches and diabetes 
mellitus (on both a direct and secondary 
basis), as well as his claims for 
increased evaluations for service-
connected hypertension and the residuals 
of right shoulder acromioclavicular joint 
separation.  Should the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC), to include all laws and 
regulations governing the award of 
service connection on both a direct and 
secondary basis.  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits since the 
issuance of the most recent SSOC in 
February 2009.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West 2009).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



